                                            Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 1 of 12




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6        DAVID COTTRELL,                                Case No. 19-cv-07672-JCS
                                                         Plaintiff,
                                   7
                                                                                           ORDER REGARDING MOTION TO
                                                   v.                                      DISMISS IN PART FIRST AMENDED
                                   8
                                                                                           COMPLAINT
                                   9        AT&T INC., et al.,
                                                                                           Re: Dkt. No. 42
                                                         Defendants.
                                  10
                                  11   I.       INTRODUCTION
                                  12            Plaintiff David Cottrell alleges that Defendants AT&T Inc., DIRECTV, LLC (“DirecTV”),
Northern District of California
 United States District Court




                                  13   and Pacific Bell Telephone Co. (collectively, “AT&T”) enrolled him in a subscription service and

                                  14   charged him hundreds of dollars without his consent. AT&T moves under Rule 12(b)(6) of the

                                  15   Federal Rules of Civil Procedure to dismiss four of Cottrell’s claims: his claim under the

                                  16   California Customer Records Act (the “CCRA”), because AT&T contends that Cottrell has not

                                  17   alleged a security “breach” as required for that claim; and his claims under the Unfair Competition

                                  18   Law (the “UCL”), for unjust enrichment, and for conversion, because Cottrell’s credit card

                                  19   company refunded the amount that AT&T charged him. The Court finds the matter suitable for

                                  20   resolution without oral argument and VACATES the hearing previously set for August 21, 2020.

                                  21   The case management conference is CONTINUED to 2:00 PM the same day. The parties should

                                  22   use the same instructions previously provided to appear remotely via Zoom.

                                  23            For the reasons discussed below, the motion is GRANTED in part and DENIED in part.

                                  24   Cottrell’s claim under the CCRA is DISMISSED with leave to amend, and Cottrell may file a

                                  25   second amended complaint no later than September 4, 2020 if he wishes to pursue that claim.1

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                             Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 2 of 12




                                   1   II.      BACKGROUND

                                   2            A.   Allegations of the First Amended Complaint
                                   3            Because a plaintiff’s allegations are generally taken as true in resolving a motion to

                                   4   dismiss under Rule 12(b)(6), this section summarizes the allegations of Cottrell’s complaint as if

                                   5   true. Nothing in this order should be construed as resolving any issue of fact that might be

                                   6   disputed at a later stage of the case.

                                   7            Prior to the events at issue, Cottrell had been an AT&T customer for around four years,

                                   8   subscribing to AT&T’s U-verse broadband internet service. 1st Am. Compl. (“FAC,” dkt. 14)

                                   9   ¶ 24. Cottrell called AT&T in September of 2018 to ask whether any promotions were available

                                  10   that could reduce the cost of his internet service. Id. When a customer service representative tried

                                  11   to sell Cottrell a video streaming service, DirecTV Now, Cottrell said that he was not interested

                                  12   and asked to speak to a supervisor. Id. The supervisor apologized for the customer service
Northern District of California
 United States District Court




                                  13   representative’s aggressive sales pitch and told Cottrell that the supervisor had secured him a

                                  14   discount on his U-verse service. Id. Six months later, in March of 2019, Cottrell discovered that

                                  15   he had been charged several hundred dollars for the DirecTV Now service that he had declined to

                                  16   purchase. Id. ¶ 25. Cottrell had difficulty canceling the unwanted service and ultimately received

                                  17   a refund from his credit card company Bank of America rather than from AT&T. Id. ¶ 26.

                                  18            Cottrell asserts the following claims on behalf of himself and a putative class of similarly

                                  19   situated consumers: (1) violation of California’s Consumer Legal Remedies Act, id. ¶¶ 62–71;

                                  20   (2) violation of the UCL, id. ¶¶ 72–79; (3) violation of the CCRA, id. ¶¶ 80–87; (4) unjust

                                  21   enrichment, id. ¶¶ 88–92; (5) conversion, id. ¶¶ 93–97; and (6) declaratory judgment that AT&T’s

                                  22   arbitration agreement is unenforceable,2 that its practice of activating unauthorized services is

                                  23
                                  24   2
                                        The Court previously determined that the arbitration agreement is unenforceable, denied
                                  25   AT&T’s motion to compel arbitration, briefly stayed the case pending the Supreme Court’s
                                       decision on a petition for certiorari in another case raising an issue relevant to the order denying
                                  26   arbitration, and lifted the stay after the Supreme Court denied certiorari. See Order re Mot. to
                                       Compel Arbitration & Stay (dkt. 37), Cottrell v. AT&T Inc., No. 19-cv-07672-JCS, 2020 WL
                                  27   2747774 (N.D. Cal. May 27, 2020); Order Lifting Stay (dkt. 41), Cottrell v. AT&T Inc., No. 19-
                                       cv-07672-JCS, 2020 WL 3432645 (N.D. Cal. June 23, 2020). AT&T’s appeal of this Court’s
                                  28   order declining to compel arbitration is currently pending before the Ninth Circuit. See Cottrell v.
                                       AT&T, No. 20-16162 (9th Cir.).
                                                                                           2
                                          Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 3 of 12




                                   1   unlawful, and that it is liable for damages for that practice, id. ¶¶ 98–101.

                                   2          B.    The Parties’ Arguments
                                   3          AT&T argues that Cottrell’s CCRA claim should be dismissed because that statute

                                   4   requires “‘a breach of the security of the system’” resulting in disclosure of a customer’s personal

                                   5   information to “‘an unauthorized person,’” and thus does not apply to Cottrell’s allegations that

                                   6   AT&T personnel who were authorized to access his information used it for unauthorized purposes.

                                   7   Mot. (dkt.42) at 4–5 (quoting Cal. Civ. Code § 1798.82(a)). Cottrell contends that his allegations

                                   8   support an inference that his personal information was transferred from AT&T Inc. to DirecTV,

                                   9   and that regardless, the statute should be construed as prohibiting even unauthorized access by a

                                  10   defendant’s employees, in order to give meaning to an exception for “‘[g]ood faith acquisition of

                                  11   personal information by an employee . . . for the purposes of the . . . business,’” and because the

                                  12   statute refers to access by an “‘unauthorized person’” rather than a “third party.” Opp’n (dkt. 46)
Northern District of California
 United States District Court




                                  13   at 9–10 (quoting Cal. Civ. Code § 1798.82(a), (g)) (emphasis added by Cottrell). AT&T responds

                                  14   that Cottrell’s theory of disclosure to DirecTV is inconsistent with his complaint, which treats

                                  15   DirecTV as interchangeable with AT&T Inc. and Pacific Bell, and argues that the “authorization”

                                  16   at issue in the CCRA is authorization by AT&T to access information stored in its systems, not

                                  17   authorization by Cottrell. Reply (dkt. 47) at 1–4. Both AT&T and Cottrell rely entirely on the

                                  18   language of the statute; neither party cites any caselaw addressing the CCRA. See Mot. at 4–5;

                                  19   Opp’n at 9–10; Reply at 1–4.

                                  20          AT&T contends that Cottrell’s UCL claim should be dismissed because, having received a

                                  21   refund from Bank of America, Cottrell has not “‘lost money or property’” as required by that

                                  22   statute, citing district court decisions holding that consumers who received refunds from the

                                  23   defendants could not proceed under the UCL. Mot. at 6 (quoting Cal. Bus. & Prof. Code § 17204,

                                  24   and citing Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1151 (N.D. Cal. 2010);

                                  25   Gonzales v. Comcast Corp., No. 10-cv-01010-LJO-BAM, 2012 WL 10621, at *8 (E.D. Cal. Jan.

                                  26   3, 2012), recommendation adopted, 2012 WL 217708 (E.D. Cal. Jan. 23, 2012)). AT&T similarly

                                  27   moves to dismiss Cottrell’s claims for unjust enrichment and conversion for lack of damages after

                                  28
                                                                                          3
                                           Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 4 of 12




                                   1   he received a refund. Id. at 7–8.3 Cottrell argues that the “collateral source rule” applies to

                                   2   preserve his claims where he received reimbursement from a third party unrelated to AT&T.

                                   3   Opp’n at 3–6. Cottrell also contends that his unjust enrichment claim can proceed solely based on

                                   4   AT&T’s wrongful gain, without need to show that Cottrell suffered damages. Id. at 7–8.

                                   5   III.    ANALYSIS
                                   6           A.    Legal Standard
                                   7           A complaint may be dismissed for failure to state a claim on which relief can be granted

                                   8   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                   9   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  10   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage

                                  11   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  12   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing
Northern District of California
 United States District Court




                                  13   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  14           In ruling on a motion to dismiss under Rule 12(b)(6), the court generally takes “all

                                  15   allegations of material fact as true and construe[s] them in the light most favorable to the non-

                                  16   moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal

                                  17   may be based on a lack of a cognizable legal theory or on the absence of facts that would support a

                                  18   valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading

                                  19   must “contain either direct or inferential allegations respecting all the material elements necessary

                                  20   to sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  21   562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)).

                                  22   “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

                                  23   cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

                                  24   U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual

                                  25   allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

                                  26   “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

                                  27
                                       3
                                  28    AT&T does not argue that Cottrell lacks standing under Article III of the Constitution. See
                                       Reply at 5.
                                                                                      4
                                          Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 5 of 12




                                   1   enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Rather, the claim

                                   2   must be “‘plausible on its face,’” meaning that the claimant must plead sufficient factual

                                   3   allegations to “allow the court to draw the reasonable inference that the defendant is liable for the

                                   4   misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 570).

                                   5          B.    Cottrell’s CCRA Claim
                                   6          The CCRA requires disclosure of security breaches to California residents whose personal

                                   7   information is disclosed in such a breach:

                                   8                  A person or business that conducts business in California, and that
                                                      owns or licenses computerized data that includes personal
                                   9                  information, shall disclose a breach of the security of the system
                                                      following discovery or notification of the breach in the security of the
                                  10                  data to a resident of California (1) whose unencrypted personal
                                                      information was, or is reasonably believed to have been, acquired by
                                  11                  an unauthorized person, or, (2) whose encrypted personal information
                                                      was, or is reasonably believed to have been, acquired by an
                                  12                  unauthorized person and the encryption key or security credential
Northern District of California




                                                      was, or is reasonably believed to have been, acquired by an
 United States District Court




                                  13                  unauthorized person and the person or business that owns or licenses
                                                      the encrypted information has a reasonable belief that the encryption
                                  14                  key or security credential could render that personal information
                                                      readable or usable.
                                  15
                                       Cal. Civ. Code § 1798.82.
                                  16
                                                      For purposes of this section, “breach of the security of the system”
                                  17                  means unauthorized acquisition of computerized data that
                                                      compromises the security, confidentiality, or integrity of personal
                                  18                  information maintained by the person or business. Good faith
                                                      acquisition of personal information by an employee or agent of the
                                  19                  person or business for the purposes of the person or business is not a
                                                      breach of the security of the system, provided that the personal
                                  20                  information is not used or subject to further unauthorized disclosure.
                                  21   Id. § 1798.82(g).

                                  22          Cottrell argues that AT&T was required to disclose the use of his personal information to

                                  23   subscribe him to DirecTV Now because he “alleg[es] that he did not authorize the AT&T

                                  24   employee to access his personal information and use it or send it to DirecTV to open an

                                  25   unauthorized DirecTV Now account,” and the “statute does not limit lack of authorization to the

                                  26   defendant’s lack of authorization.” Opp’n at 10–11 (first emphasis added). The Court agrees with

                                  27   AT&T that, in addressing a “breach,” the CCRA is plainly focused on access to a defendant’s

                                  28   computer system without the defendant’s authorization. Cottrell cites no case holding that the
                                                                                         5
                                           Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 6 of 12




                                   1   CCRA requires a company to notify its customers whenever it uses or discloses a customer’s

                                   2   personal information in a manner the customer has not specifically authorized. While such

                                   3   allegations might, as Cottrell suggests in a footnote, id. at 10 n.6, support a claim under some

                                   4   other theory, the CCRA is concerned with how companies respond to intrusions into their

                                   5   computer systems, not how the companies themselves choose to use information their customers

                                   6   have provided. See generally, e.g., In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d 1197,

                                   7   1206 (N.D. Cal. 2014) (considering a CCRA claim where “hackers gained unauthorized access to

                                   8   Adobe’s servers”); Eisenhower Med. Ctr. v. Superior Court, 226 Cal. App. 4th 430, 432–33

                                   9   (2014) (addressing in passing a CCRA claim where a “computer was stolen from” the defendant

                                  10   containing patients’ records, which was not at issue on appeal). The exception for good faith use

                                  11   by an employee “for the purposes of the person or business”—i.e., the defendant—reinforces that

                                  12   the CCRA does not restrict how a defendant might choose to use its customers’ information.
Northern District of California
 United States District Court




                                  13          Cottrell does not allege that anyone accessed his personal information without AT&T’s

                                  14   permission, or that AT&T learned of such unauthorized access and failed to notify him as required

                                  15   by the CCRA. This claim is therefore DISMISSED with leave to amend.

                                  16          C.    Cottrell’s Unjust Enrichment Claim
                                  17          The parties cite California appellate decisions taking divergent approaches to whether a

                                  18   plaintiff’s damages are an essential element of a claim for unjust enrichment.4 Compare County of

                                  19   San Bernardino v. Walsh, 158 Cal. App. 4th 533, 542–43 (2007) (holding that unjust enrichment

                                  20
                                  21   4
                                         AT&T does not dispute that California recognizes a claim of unjust enrichment. The Ninth
                                  22   Circuit held in a 2015 decision that no such claim existed, but that courts could “‘construe the
                                       cause of action as a quasi-contract claim seeking restitution.’” Astiana v. Hain Celestial Grp.,
                                  23   Inc., 783 F.3d 753, 762 (9th Cir. 2015) (quoting Rutherford Holdings, LLC v. Plaza Del Rey, 223
                                       Cal. App. 4th 221 (2014)). Subsequent unpublished decisions by the Ninth Circuit have differed
                                  24   as to whether that remains true, or whether a later 2015 decision by the California Supreme Court
                                       recognized such a claim. Compare Baiul-Farina v. Lemire, 804 F. App’x 533, 537 (9th Cir. 2020)
                                  25   (“The complaint alleged an unjust enrichment claim against Ukraine, but ‘[u]njust enrichment is
                                       not a cause of action’ under California law.” (quoting McBride v. Boughton, 123 Cal. App. 4th
                                  26   379, 387 (2004)), with Bruton v. Gerber Prod. Co., 703 F. App’x 468, 470 (9th Cir. 2017) (“But
                                       since [the district court decision at issue], the California Supreme Court has clarified California
                                  27   law, allowing an independent claim for unjust enrichment to proceed in an insurance dispute.”
                                       (citing Hartford Cas. Ins. Co. v. J.R. Mktg., LLC, 61 Cal. 4th 988, 1000 (2015))). In the absence
                                  28   of argument to the contrary, the Court holds for the purpose of this order that unjust enrichment is
                                       a valid claim under California law.
                                                                                            6
                                           Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 7 of 12




                                   1   may be based on a defendant’s wrongful gain rather than a plaintiff’s loss, particularly in cases

                                   2   implicating fiduciary duties), with Peterson v. Cellco P’ship, 164 Cal. App. 4th 1583, 1593–96

                                   3   (2008) (dismissing an unjust enrichment claim where the plaintiffs failed to show damages, and

                                   4   holding that statements to the contrary in Walsh were both dicta and distinguishable).

                                   5          The Ninth Circuit has resolved this issue of California law in favor of Cottrell’s position

                                   6   that a plaintiff need not show damages to recover for unjust enrichment. Pursuant to Ninth Circuit

                                   7   precedent, “California law recognizes a right to disgorgement of profits resulting from unjust

                                   8   enrichment, even where an individual has not suffered a corresponding loss,” and “regardless of

                                   9   whether a defendant’s actions caused a plaintiff to directly expend his or her own financial

                                  10   resources or whether a defendant’s actions directly caused the plaintiff’s property to become less

                                  11   valuable.” In re Facebook, Inc. Internet Tracking Litig., 956 F.3d 589, 599–600 (9th Cir. 2020)

                                  12   (citing, e.g., Walsh, 158 Cal. App. 4th at 542; CTC Real Estate Servs. v. Lepe, 140 Cal. App. 4th
Northern District of California
 United States District Court




                                  13   856, 860–61(2006)); see also In re Tobacco Cases II, 240 Cal. App. 4th 779, 800 (2015) (“There

                                  14   are two types of disgorgement: restitutionary disgorgement, which focuses on the plaintiff’s

                                  15   loss, and nonrestitutionary disgorgement, which focuses on the defendant’s unjust enrichment.”

                                  16   (citation, internal quotation marks, and emphasis omitted)).

                                  17          AT&T argues in its reply that the California appellate court’s decision in Walsh is

                                  18   distinguishable, but does not address the Ninth Circuit’s decision affording Walsh an expansive

                                  19   reading in Facebook, despite Cottrell’s citation of that case in his opposition brief. See Reply at

                                  20   6–7; Opp’n at 7. Ninth Circuit interpretations of state law are “binding in the absence of any

                                  21   subsequent indication from the California courts that [the Ninth Circuit’s] interpretation was

                                  22   incorrect.” Owen ex rel. Owen v. United States, 713 F.2d 1461, 1464 (9th Cir. 1983). AT&T cites

                                  23   no California decisions postdating the Ninth Circuit’s decision earlier this year in Facebook.

                                  24   AT&T’s motion to dismiss Cottrell’s claim for unjust enrichment is therefore DENIED.5

                                  25
                                  26
                                  27   5
                                         In the alternative, even if Cottrell were required to suffer a loss to bring a claim for unjust
                                  28   enrichment, the Court would apply the collateral source rule to this claim as discussed below in
                                       the context of Cottrell’s claim for conversion.
                                                                                           7
                                          Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 8 of 12




                                   1          D.    Cottrell’s Conversion Claim

                                   2          The elements of a claim for conversion under California law are: “‘(1) the plaintiff’s

                                   3   ownership or right to possession of . . . property; (2) the defendant’s conversion by a wrongful act

                                   4   or disposition of property rights; and (3) damages.’” Welco Elecs., Inc. v. Mora, 223 Cal. App.

                                   5   4th 202, 208 (2014) (quoting L.A. Fed. Credit Union v. Madatyan, 2019 Cal. App. 4th 1383, 1387

                                   6   (2012)). AT&T argues that Cottrell has not alleged damages because he received a refund from

                                   7   his credit card provider Bank of America, and that the collateral source rule does not apply

                                   8   because Bank of America was involved in the transaction at the outset. See Reply at 7–8

                                   9           “The collateral source rule provides that where ‘an injured party receives some

                                  10   compensation for his injuries from a source wholly independent of the tortfeasor, such payment

                                  11   should not be deducted from the damages which the plaintiff would otherwise collect from the

                                  12   tortfeasor.’” Shaffer v. Debbas, 17 Cal. App. 4th 33, 40 (1993) (quoting Helfend v. S. Cal. Rapid
Northern District of California
 United States District Court




                                  13   Transit Dist., 2 Cal. 3d 1, 6 (1970)). “Put another way, ‘Payments made to or benefits conferred

                                  14   on the injured party from other sources [i.e., those unconnected to the defendant] are not credited

                                  15   against the tortfeasor’s liability, although they cover all or a part of the harm for which the

                                  16   tortfeasor is liable.’” Howell v. Hamilton Meats & Provisions, Inc., 52 Cal. 4th 541, 551 (2011)

                                  17   (quoting Rest. 2d Torts, § 920A(2)) (alteration in original). In the face of criticism, the California

                                  18   Supreme Court has justified this doctrine as based on “a policy judgment in favor of encouraging

                                  19   citizens to purchase and maintain insurance for personal injuries and for other eventualities.”

                                  20   Helfend, 2 Cal. 3d at 10.

                                  21          “While commonly applied to exclude evidence of insurance payments, over the years, a

                                  22   variety of benefits provided to plaintiffs have been held to be collateral sources of compensation

                                  23   that should not be considered in mitigation of a plaintiff’s damages.” Smock v. State, 138 Cal.

                                  24   App. 4th 883, 886–87 (2006). Neither party cites, and the Court is not aware of, any decision

                                  25   addressing the collateral source rule as applied to a credit card refund under California law.

                                  26          Considering a claim under an Illinois consumer protection law, the Eight Circuit held that

                                  27   the Illinois Supreme Court likely would not apply the collateral source doctrine where a plaintiff

                                  28   received a refund of a purportedly fraudulent charge from his credit card company:
                                                                                          8
                                          Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 9 of 12




                                   1                  Holmes cites no case applying the doctrine to an ICFA claim and we
                                                      are skeptical that the Illinois Supreme Court would find it applicable
                                   2                  to these circumstances. If Holmes was indemnified from any liability
                                                      arising from the suspicious charge, it was through operation of federal
                                   3                  law and his contract with the financial institution that issued his card.
                                                      That contract is connected to [Defendant] SuperValu through a
                                   4                  network of other agreements. See generally [Cmty. Bank of Trenton
                                                      v. Schnuck Mkts, Inc., 887 F.3d 803, 807–09 (7th Cir. 2018)]. Under
                                   5                  those agreements, card-issuing banks generally bear the initial cost of
                                                      “indemnifying their customers for unauthorized transactions and
                                   6                  issuing new cards,” but may seek to recoup losses from retailers
                                                      through a cost recovery process. Id. at 809. Holmes’s indemnity was
                                   7                  not “wholly independent” from the alleged tortfeasor; it was an
                                                      integral component of the card payment system that allowed him to
                                   8                  shop at the affected store in the first place. Because his indemnity
                                                      came from “a source related to [SuperValu] through contract,” the
                                   9                  collateral source doctrine does not apply. Segovia v. Romero, 380 Ill.
                                                      Dec. 411, 8 N.E.3d 581, 587 (Ill. App. Ct. 2014); see also Am. State
                                  10                  Bank v. Union Planters Bank, N.A., 332 F.3d 533, 538 (8th Cir. 2003)
                                                      (applying Arkansas’s collateral source doctrine).
                                  11
                                  12   In re SuperValu, Inc., 925 F.3d 955, 965 (8th Cir. 2019) (final alteration in original). None of the
Northern District of California
 United States District Court




                                  13   cases cited by SuperValu declined to apply the collateral source doctrine under similar

                                  14   circumstances: Schnuck Markets merely describes the basic functioning of debit and credit card

                                  15   payments system, 887 F.3d at 07–08; American State Bank declined to apply the collateral source

                                  16   rule where the party providing the purportedly collateral benefit had received the converted funds

                                  17   and was “likely liable to [the plaintiff] for conversion” jointly with the defendant, 332 F.3d at 538;

                                  18   and Segovia declined to apply the collateral source rule where the defendant’s insurance company,

                                  19   pursuant to contractual obligations to the defendant under the defendant’s insurance policy, had

                                  20   already paid on his behalf, 380 Ill. Dec. at 416–17.

                                  21          This Court concludes that the California Supreme Court would likely apply the collateral

                                  22   source rule on the facts of this case. While Bank of America presumably had some contractual

                                  23   relationship either directly or indirectly with AT&T to allow AT&T to accept payment, there is no

                                  24   indication that Bank of America’s obligation or decision to refund Cottrell’s payment arose from

                                  25   that relationship, rather than from Bank of America’s contract or relationship with Cottrell. And

                                  26   while Bank of America might seek to recoup such losses from a seller that received a fraudulent

                                  27   charge, an insurer might also seek to recover from a tortfeasor. See, e.g., State Farm Gen. Ins. Co.

                                  28   v. Wells Fargo Bank, N.A., 143 Cal. App. 4th 1098, 1106 (2006) (discussing an insurer’s right to
                                                                                         9
                                         Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 10 of 12




                                   1   pursue a claim against a tortfeasor through subrogation). Fraud protection on a credit card serves

                                   2   a similar function to any other form of insurance, and the same public policies of “encouraging

                                   3   citizens to purchase and maintain insurance for personal injuries and for other eventualities,”

                                   4   Helfend, 2 Cal. 3d at 10, also support encouraging citizens to choose credit cards that provide

                                   5   protection from fraud.

                                   6          On the facts alleged, Bank of America played no role in the wrongdoing that led Cottrell to

                                   7   pay for a service he declined to purchase. The Court therefore concludes that Bank of America is

                                   8   sufficiently independent of AT&T to apply the collateral source rule. AT&T’s motion to dismiss

                                   9   Cottrell’s conversion claim is DENIED.

                                  10          E.    Cottrell’s UCL Claim
                                  11          AT&T moves to dismiss Cottrell’s UCL claim for failure to meet the statutory standing

                                  12   requirement of having “lost money or property as a result of the unfair competition.” See Cal.
Northern District of California
 United States District Court




                                  13   Bus. & Prof. Code § 17204. “[N]onrestitutionary disgorgement is not an available remedy in an

                                  14   individual action under the UCL . . . .” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th

                                  15   1134, 1148–49 (2003). Cottrell argues that the collateral source rule allows his UCL claim to

                                  16   proceed despite the reimbursement he received from Bank of America.

                                  17          Some district court decisions have held that the collateral source rule does not allow a

                                  18   plaintiff to bring a UCL claim based on money the plaintiff’s insurer paid to a third party. See

                                  19   Williamson v. Genentech, Inc., No. 19-cv-01840-JSC, 2020 WL 1281532, at *4 (N.D. Cal. Mar.

                                  20   18, 2020) (citing Krueger v. Wyeth, Inc., 396 F. Supp. 3d 931, 955 n.9 (S.D. Cal. 2019); Lucas v.

                                  21   Breg, Inc., 212 F. Supp. 3d 950, 964–65 (S.D. Cal. 2016)). Williamson, Krueger, and Lucas all

                                  22   concerned plaintiffs who never paid anything to the defendant. Here, Cottrell alleges that he paid

                                  23   AT&T, and Bank of America’s fraud department later reimbursed him for those payments. FAC

                                  24   ¶¶ 25–26.

                                  25          The Court is not aware of any decision addressing whether a more straightforward

                                  26   application of the collateral source doctrine—where the plaintiff has paid the defendant, and later

                                  27   received reimbursement from a third party—is permissible under the UCL. In a criminal

                                  28   restitution case, however, a California appellate court noted precedent holding both that “the
                                                                                        10
                                         Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 11 of 12




                                   1   object of restitution is the same in the context of a criminal conviction as it is under unfair

                                   2   competition law” and that the collateral source doctrine can apply to restitution for crime victims.

                                   3   People v. Bergin, 167 Cal. App. 4th 1166, 1171 (2008) (citing People v. Giordano, 42 Cal. 4th

                                   4   644, 658 (2007); People v. Hamilton, 114 Cal. App. 4th 932, 944 (2003)). The California

                                   5   Supreme Court’s decision in Clayworth v. Pfizer, Inc., 49 Cal. 4th 758 (2010), is also informative.

                                   6   While AT&T is correct that Clayworth does not discuss the collateral source rule by name, see

                                   7   Reply at 4–5, the court held that pharmacies who lost money in purchasing overpriced drugs from

                                   8   the defendant manufacturers had standing under the UCL even if “they were able to mitigate fully

                                   9   any injury by passing on the overcharges” to their customers, and that the defendants’ argument to

                                  10   the contrary “conflates the issue of standing with the issue of the remedies to which a party may be

                                  11   entitled.” 49 Cal. 4th at 789. The California Supreme Court concluded that the “Pharmacies

                                  12   indisputably lost money when they paid an allegedly illegal overcharge,” and “decline[d the]
Northern District of California
 United States District Court




                                  13   Manufacturers’ invitation to turn this facially simple threshold condition into a requirement that

                                  14   plaintiffs prove compensable loss at the outset.” Id.

                                  15          Two district court decisions have held that a plaintiff who receives a full refund from the

                                  16   defendant before bringing suit lacks standing under the UCL. Stearns, 763 F. Supp. 2d at 1151

                                  17   (granting a motion to dismiss); Gonzalez, 2012 WL 10621, at *5–7 (denying a motion for class

                                  18   certification). Neither case discusses Clayworth or its distinction between initial loss sufficient to

                                  19   confer statutory standing and subsequent mitigation of loss that might implicate entitlement to

                                  20   restitution. Moreover, assuming for the sake of argument that Stearns and Gonzalez are consistent

                                  21   with Clayworth, neither implicates the collateral source rule, because the plaintiffs in those cases

                                  22   received refunds from the defendants, not from unrelated third parties.

                                  23          Cottrell “lost money,” and thus acquired statutory standing under the UCL, when AT&T

                                  24   charged him for a service he had declined to purchase. While a refund from AT&T might have

                                  25   negated that loss under the reasoning of Stearns and Gonzalez, the Court holds that the collateral

                                  26   source rule applies to this claim, and that Cottrell’s reimbursement by third party Bank of America

                                  27   is therefore not relevant to his claim against AT&T. AT&T’s motion is DENIED as to Cottrell’s

                                  28   UCL claim.
                                                                                         11
                                         Case 3:19-cv-07672-JCS Document 49 Filed 08/19/20 Page 12 of 12




                                   1   IV.    CONCLUSION

                                   2          For the reasons discussed above, AT&T’s motion is GRANTED as to Cottrell’s CCRA

                                   3   claim, which is DISMISSED with leave to amend no later than September 4, 2020. The motion is

                                   4   otherwise DENIED.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 19, 2020

                                   7                                               ______________________________________
                                                                                   JOSEPH C. SPERO
                                   8                                               Chief Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    12
